
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.50


[Rupee Graphic]

AGREEMENT

This agreement entered into at Chennai this 28th April 2004 between M/s Elnet
Technologies Ltd, a company incorporated under provisions of the Companies Act,
its sole and main objects of letting out space with high tech infrastructural
facilities for software developers, having its registered office at TS 140,
Block 2 & 9, Elnet Software City, CPT Road, Taramani, Chennai—113 and
hereinafter referred to as the First Party.

AND

M/s At Road India Pvt Ltd a company incorporated under provisions of the
Companies Act, having its registered office at Elnet Software City, IV Floor, TS
140, Block 2&9, CPT Road, Taramani, Chennai—113 hereinafter referred to as
Second Party. The terms First Party and Second Party wherever it occurs, the
term shall mean and include its successors in office and assigns WITNESSETH AS
FOLLOWS:—

WHEREAS the First Party is the owner of Elnet Software City, at Taramani.

WHEREAS the Second Party approached the First Party and offered to take the
facilities relating to one Module no. 32-A consisting of 2700 sq. ft.

WHEREAS the duration of the agreement has been agreed for 3 yrs from 1st
May 2004.

WHEREAS the First Party have agreed to commence the service of the facilities by
providing the required space.

WHEREAS after due negotiations, the First Party and the Second Party have agreed
to the following terms and conditions.


 
 
  For ELNET TECHONOLGIES LTD.   For At Road Software India Private Limited
/s/  UNNAMALAI THIAGARAJAN      
 
/s/  KRISH PANU       Unnamalai Thiagarajan   Krish Panu Managing Director  
Director

--------------------------------------------------------------------------------



[Rupee Graphic]

1.The First Party hereby agree to grant permission for the use of 2700 sq. ft.
at Rs. 41/- per sq. ft. per month as compensation in the III floor of Software
Block situated at Elnet Software City at Taramani with the following high tech
infrastructural facilities.


a.Uninterrupted power supply (UPS)—15 KVA

b.Air conditioning—17.50 TR

c.Adequate Diesel Generator backup

d.Water supply

e.Maintenance of common area

f.Security arrangements for the software city



2.The First Party agreed to rectify any disruption of uninterrupted power supply
except disruption due to natural calamities and force majeure.

3.The Second Party is entitled to use the high tech infrastructure to carry on
software development and any other connected activities.

4.The Second Party shall compensate the First Party during the first year of
this agreement with an amount of Rs. 1,10,700/- per month at a rate of Rs. 41/-
per sq. ft., for the module of 2700 sq. ft. and the said sum of Rs. 1,10,700/-
shall be paid by the Second Party to the First Party before the 5thof every
succeeding English Calendar month. Incase of default of compensation on the due
dates, 1.5% p.m. on the outstanding arrears shall be compensated by Second Party
till the date of clearing the arrears in full.

5.Apart from the compensation payable, the electricity charges for the energy
received from TNEB and generator set shall be compensated by the Second Party
for the actual consumption before 30th of every month (which is at present at
Rs. 6.50 per unit and Rs. 10.75 per unit respectively for TNEB supply and
generated power supply. These rates are revisable in accordance with the
revision of rates by the State Electricity Board and on account of change in
generating cost.)



 
 
  For ELNET TECHONOLGIES LTD.   For At Road Software India Private Limited
/s/  UNNAMALAI THIAGARAJAN      
 
/s/  KRISH PANU       Unnamalai Thiagarajan   Krish Panu Managing Director  
Director

--------------------------------------------------------------------------------



6.In addition to the compensation and electricity charges as show in para 4 and
5 above, the Second Party shall also pay their share of common utility charges
(such as common area lightings, maintenance of elevators, etc.) every month on
receipt of bills from the First Party.

7.The deposit of Rs. 6,64,200/- (6 months compensation) is to be paid by the
Second Party to the First Party as interest free deposit. The deposit is
refundable on termination of this indenture, after adjusting arrears of
electricity charges, compensation and any other dues.

8.The Second Party shall not be entitled to assign the benefit of the facilities
in the said premises either in whole or in part to any other party.

9.The Second Party shall use the facilities for the purpose of its business as
aforesaid and shall not store in the area any combustible or inflammable or
dangerous materials and shall not carry on any business of illegal nature in the
premises.

10.The compensation is subject to an escalation of 5% from the beginning of the
second year i.e. from the beginning of 13th Month. The escalation will be at the
rate of 5% every year on the enhanced compensation rate till the expiry of this
agreement.

11.The Second Party will bear the cost of breakage/damage other than those
relating to normal wear and tear during the period of the lease.

12.Any amendment incorporating changes, if any, from time to time shall be given
effect on mutual consent.

13.If the First Party finds that the Second Party has violated any of the terms
and conditions, the First Party will have the right to discontinue the services
being provided by them without any notice.

14.The Second Party has the liberty to terminate this agreement by giving
3 months notice and on termination of the agreement all facilities provided by
the First Party shall be withdrawn. The First Party has the liberty to terminate
this agreement by giving 3 months notice. However, in case of continuous default
in payment for a period of 3 months or more by the Second Party, the First Party
reserves the right to terminate this agreement by giving a shorter notice of one
month.

15.The First Party and Second Party hereby agree that all costs and expenses
incidental to the preparation, execution, registration of this deed shall be
payable by the Second Party. Other than taxes and levies in respective of
Software City, all other taxes and levies in respect of the business carried on
by the Second Party will be borne wholly by the Second Party.

16.The Second Party would arrange insurance cover and fire protection for the
equipments placed by them on its own.

17.The First Party hereby covenants to give the use of the area of 2700 sq. ft.
module no. 32-A, on the III floor of Software block, Elnet Software City,
Taramani, Chennai as stated in item no. 1 above.



 
 
  For ELNET TECHONOLGIES LTD.   For At Road Software India Private Limited
/s/  UNNAMALAI THIAGARAJAN      
 
/s/  KRISH PANU       Unnamalai Thiagarajan   Krish Panu Managing Director  
Director

--------------------------------------------------------------------------------



18.The First Party and Second Party agree that the agreement shall be further
renewable or otherwise at mutually agreed terms and conditions at the time of
expiry of this agreement.

19.All disputes will be subject to the Jurisdiction of the Competent Court in
Chennai.

SCHEDULE

        Area to be under the control of Second Party is 2700 sq. ft. module in
III floor of Software Block of Elnet Software City, Taramani, Chennai.

        IN WITNESS WHEREOF THE FIRST PARTY AND SECOND PARTY have set their hands
and signatures on the day, month and year first written above.

WITNESS


 
 
 
 
FIRST PARTY 1.   /s/  R. RADHAKRISHNAN         For ELNET TECHNOLOGIES LTD.
 
 
R. Radhakrishnan
 
/s/  UNNAMALAI THIAGARARAJAN           At Road India   UNNAMALAI THIAGARAJAN    
    Managing Director
 
 
 
 
SECOND PARTY 2.   /s/  S. RAMESA         For At Road Software India Private
Limited
 
 
S. Ramesa
 
/s/  KRISH PANU           Elnet Technologies Ltd   Krish Panu     Chennai -113  
Director

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.50

